             Case 2:16-cr-00335-RSL Document 173 Filed 07/23/21 Page 1 of 1




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
      UNITED STATES OF AMERICA,                         NO. CR16-335 RSL
 9
                              Plaintiff
10
                         v.                             ORDER GRANTING
11                                                      MOTION TO EXTEND BRIEFING
      BALVINO MACIAS TERAN, et al.,
                                                        SCHEDULE
12
                               Defendant.
13
14
15         This Court, having reviewed the Motion for Extension of time to File Response,

16 hereby states that IT IS ORDERED the motion be granted and that the briefing schedule
17 should be as follows:
18         a.        The government’s response to the motion should be filed on or before

19                   August 20, 2021; and

20         b.        Any reply should then be filed on or before August 26, 2021; and

21         c.        The matter noted for August 27, 2021.
                       23rd day of July, 2021..
           DATED this _____
22
23
24                                                    ROBERT S. LASNIK
25                                                    United States District Court Judge
     Presented by:
26
27 /s/ Teal Luthy Miller
   TEAL LUTHY MILLER
28 Assistant United States Attorney
     ORDER SETTING BRIEFING SCHEDULE/                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Teran, CR16-0335 RSL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
